Chief Justice Boyle
delivered the Opinion oí the Court.
This was an action bf debt bn á note for $527 to be paid in Philadelphia funds.
On the writ there is an endorsement, signed by the name of the defendant, purporting to be an acknowledgement of service by him without any return by the sheriff, and judgment was taken by default against the defendant to which he prosecutes this writ of error.
The endorsement on the writ was insufficient to authorise a judgment by default, as has been repeatedly held by this court.*
But there is a defect of a still more radical character, and that is that the action was misconceived, being debt when it ought to have been covenant. Philadelphia funds* in which the payment was stipulated by the note to be made, though in value equal to or greater than money in this state, are not money, but consist of notes, checks or bills upon banks or individuals in Philadelphia, or of other means o£ procuring money there; and it is an ancient and well settled rule, that an action of debt will lie only for a certain and determinate sum of money. This rule has been often recognized by this court, (1 Bibb, 356, 360, 2 Bibb, 472, 582.
The judgment must be reversed with the cost and the cause remanded, that the action may be dismissed with cost.

See 1 Monroe. 22-236- 4 Littell, 268.